     Case 2:18-cv-00937-JCM-EJY Document 36
                                         37 Filed 10/26/20
                                                  10/30/20 Page 1 of 2


1      LEW BRANDON, JR., ESQ.
       Nevada Bar No. 5880
2      ANDREW GUZIK, ESQ.
3      Nevada Bar No. 12758
       BRANDON | SMERBER LAW FIRM
4      139 East Warm Springs Road
       Las Vegas, Nevada 89119
5      Office (702) 380-0007
6
       Fax (702) 380-2964
       l.brandon@bsnv.law
7      a.guzik@bsnv.law
       Attorneys for Defendant,
8      ALBERTSON’S, LLC
9
                                      UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA

11      MARY GERENDAY,                                  CASE NO.: 2:18-cv-00937-JCM-CWH
12
                                Plaintiff,
13
        v.
14
        ALBERTSON’S LLC; DOES 1-20 and ROE
15
        BUSINESS ENTITIES 1-20,
16
                                Defendants.
17
                          STIPULATION AND ORDER FOR DISMISSAL
18
                      WITH PREJUDICE, LEAVING NO REMAINING PARTIES
19
              IT IS HEREBY STIPULATED AND AGREED TO by the undersigned counsel of record
20
       that the above-entitled matter be dismissed with prejudice, leaving no remaining parties, each
21

22     ///

23     ///
24
       ///
25
       ///
26
       ///
27

28




                                              Page 1 of 2
     Case 2:18-cv-00937-JCM-EJY Document 36
                                         37 Filed 10/26/20
                                                  10/30/20 Page 2 of 2


1      party to bear their own attorney’s fees and costs incurred herein, leaving no remaining parties in
2      this matter.
3
       DATED this 26th day of October, 2020.                 DATED this 26th day of October, 2020.
4
       BRANDON | SMERBER LAW FIRM                            THE COTTLE FIRM
5

6
       /s/ Lew Brandon, Jr., Esq.                            /s/ Matthew G. Holland, Esq.
7      LEW BRANDON, JR., ESQ.                                ROBERT COTTLE, ESQ.
       Nevada Bar No. 5580                                   Nevada Bar No. 4576
8      ANDREW GUZIK, ESQ.                                    MATTHEW G. HOLLAND, ESQ.
       Nevada Bar No. 12758                                  Nevada Bar No. 10370
9
       139 E. Warm Springs Road                              8635 South Eastern Avenue
10     Las Vegas, NV 89119                                   Las Vegas, NV 89123
       Attorneys for Defendant,                              Attorneys for Plaintiff,
11     ALBERTSON’S LLC                                       MARY GERENDAY
12

13                                                 ORDER
14
                IT IS HEREBY ORDERED that the above-entitled matter be dismissed with prejudice,
15
       leaving no remaining parties, with each party to bear their respective attorney’s fees and costs
16
       incurred.
17
                                  October
                IT IS SO ORDERED this _____30,
                                            day2020.
                                                of ________________, 2020.
18

19
                                              _____________________________________
20                                            UNITED STATES DISTRICT JUDGE

21
       Respectfully submitted by:
22

23     BRANDON | SMERBER LAW FIRM

24     /s/ Lew Brandon, Jr., Esq.
       LEW BRANDON, JR., ESQ.
25
       Nevada Bar No. 5880
26     ANDREW GUZIK, ESQ.
       Nevada Bar No. 12758
27     139 East Warm Springs Road
       Las Vegas, Nevada 89119
28
       Attorneys for Defendant,
       ALBERTSON’S LLC




                                               Page 2 of 2
